Name: Commission Implementing Decision (EU) 2016/108 of 27 January 2016 not approving 2-Butanone, peroxide as an existing active substance for use in biocidal products for product-types 1 and 2 (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: health;  chemistry;  marketing;  environmental policy
 Date Published: 2016-01-28

 28.1.2016 EN Official Journal of the European Union L 21/83 COMMISSION IMPLEMENTING DECISION (EU) 2016/108 of 27 January 2016 not approving 2-Butanone, peroxide as an existing active substance for use in biocidal products for product-types 1 and 2 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 528/2012 of the European Parliament and of the Council of 22 May 2012 concerning the making available on the market and use of biocidal products (1), and in particular the third subparagraph of Article 89(1) thereof, Whereas: (1) Commission Delegated Regulation (EU) No 1062/2014 (2) establishes a list of existing active substances to be evaluated for their possible approval for use in biocidal products. That list includes 2-Butanone, peroxide. (2) In accordance with Article 12(3) of Delegated Regulation (EU) No 1062/2014, the European Chemicals Agency has informed the Commission that all participants have discontinued their participation in the review programme for 2-Butanone, peroxide for use in biocidal products for product-types 1 and 2. (3) 2-Butanone, peroxide should therefore not be approved as an existing active substance for use in biocidal products for product-types 1 and 2. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Biocidal Products, HAS ADOPTED THIS DECISION: Article 1 2-Butanone, peroxide (EC No 215-661-2, CAS No 1338-23-4) is not approved as an active substance for use in biocidal products for product-types 1 and 2. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 27 January 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 167, 27.6.2012, p. 1. (2) Commission Delegated Regulation (EU) No 1062/2014 of 4 August 2014 on the work programme for the systematic examination of all existing active substances contained in biocidal products referred to in Regulation (EU) No 528/2012 of the European Parliament and of the Council (OJ L 294, 10.10.2014, p. 1).